Brennan and Rabin, JJ.,
dissent and vote to confirm the determination and to deny the petition, with the following memorandum: We differ with the majority solely on the ground that, in our opinion, the enabling act and the local law are not unconstitutional and invalid. Petitioner was not denied the equal protection of the laws merely because the tax on admissions to harness horse race meetings was increased to 30% while the tax on admissions to running horse race meetings remained at 15%. In matters of taxation, the Legislature has broad powers of classification and, in our opinion, the distinction between the two types of race meetings was not arbitrary and without a reasonable basis (cf. Allied Stores of Ohio v. Bowers, 358 U. S. 522, 526-529; Spatt v. City of N. Y., 14 A D 2d 30, 31-32, affd. 13 N Y 2d 618, app. dsmd. 375 U. S. 394). It may reasonably be conceived that the Legislature permitted higher taxes on admissions to harness horse race meetings because those tracks were given substantial benefits, under sections 1 and 2 of the enabling act, which were not afforded running horse race meetings. In our view, petitioner failed to sustain the burden of negativing “ every conceivable basis which might support” the legislative classification (cf. Madden v. Kentucky, 309 U. S. 83, 88).